Paine, J.
The acceptance on which this action was brought was conditional; and it is clearly one of that class of cases in which the court must be pnt in possession of the circumstances and situation of the parties, in order to know what it meant, and what the condition was. The bill was accepted, “payable when the lumber is run to market.” What lumber? Run to market by whom, and for whom? These are questions upon which the instrument throws no'light, and they can be solved only by learning the real situation of the parties, and then interpreting their language with reference to it.
This was assumed by the plaintiff, for he" offered evidence to show to what lumber the acceptance referred, and also to show a compliance with the condition. Eisk was in the lumbering business, and the plaintiff worked for him on the logs out of which the lumber was to be manufactured. To pay the plaintiff, he drew this draft on the defendants. And then to show that the condition of acceptance had been complied with, Eisk testified that he,had sold out all his interest in the logs and lumbering to Stanley & Skinner, before the action was commenced. On this meager and imperfect showing, the court seemed to assume absolutely that the condition had been complied with, and excluded all evidence on the other side to show fully the real transaction between the parties.
The defendants offered to show the facts set up in their answer: that there was an agreement between them and Fisk, that the lumber manufactured from these logs should be delivered to them, to be sold by them for him. On proof of this fact, the meaning of the acceptance becomes perfectly clear. They promised to pay when they had run to market the lumber against which the draft was drawn, and on the faith of the possession and sale of which the acceptance was made. To construe such an acceptance, by parties so situated, to mean that *41they ■would pay whenever the drawer of the draft should sell out his interest to' other parties and pocket the pro-, ceeds, in violation of his agreement with the acceptors, would be a strange perversion of its obvious intention. The court excluded all this evidence, and held, that, because Eisk had sold out to other parties, the lumber had therefore been “run to market,” -within'the meaning of the acceptance. This was error, and the judgment must be reversed,' and a new trial had.
By the Court. — Ordered accordingly.